Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 4/18/2022 with a priority date of 2/12/2016.
Claims 1, 3, 6, 7 and 16 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments in the Response After Final Action filed on 4/18/2022 to claims 1, 3, 6, 7 and 16 have been entered.
Claims 1, 3, 6, 7 and 16 overcome the rejections under 35 USC 112.
Claims 1, 3, 6, 7 and 16 overcome the art of record and are allowable.
Claims 1, 3, 6, 7 and 16 overcome the rejection under 35 USC 101 in view of Alice.

Reasons for Overcoming 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 2A: 
Prong 2: The claims offer applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Reasons for Overcoming the Art of Record
The claims offer a combination of steps that was not obvious in view of the art of record. The claims include several dictionaries, tagging and calculating index values, which the specification calls mirror scores and thermo scores along with a risk score, and a process of weighting text and a feeling determination on the text, as well as calculating a index values and final index values to display a time series comparison.
First, the claims explicitly recite at least four specific dictionaries with different tags where at least two of the dictionaries have classifications, rather than one dictionary with terms that have multiple tags. The art of record discloses, via a combination of references, the use of different lists of terms, but a single reference does not having all four separate dictionaries, tagging from separate dictionaries, and calculating a first and second index value. The combined art reads on concepts related to the dictionaries, the first index value, the second index value, weighting based on medium source, positive expressions and negative expression. However, the art does not disclose a combination of processes that calculates the index values in the claimed manner then goes on to weight text, determine feelings in text, sum weighted scores based expressions and arrive at a first value and second value then display a time series comparison.

  Art of Record
Kursar et al. (U.S. 2013/0035986; Hereafter: Kursar): See Non-Final OA dated 9/8/2021.
Goeldi et al. (U.S. 2010/0121843 A1; Hereafter: Goeldi): See Non-Final OA dated 9/8/2021.
Castellanos et al. (U.S. 2015/0106155 A1; Hereafter: Castellanos): See Non-Final OA dated 9/8/2021.
Leach et al. (U.S. 2015/0039524 A1): discloses determining sentiment, tagging, parsing and generating impact reports about a brand, but lacks many of the specific steps and dictionaries.
Bhatia et al. (U.S. 2013/0014223 A1): discloses scores, determining sentiment, tagging, parsing weighting, taxonomy logic and a brand awareness model, but lacks many of the specific steps and dictionaries. See, [0212].
Cai et al. (U.S. 2011/0137906 A1): discloses a sentiment dictionary and assigning sentiment to all the words in a domain dictionary and tagging.
Sakamoto (US 11,132,699): discloses a similar application with multiple dictionaries filed by the applicant related to removing noise in brand data and mapping data in to three dimensional space. 
H. Weidong, W. Xiaonan and L. Chunming, "Customer Satisfaction Analysis Based on User-Generated Content," 2021 14th International Symposium on Computational Intelligence and Design (ISCID), 2021, pp. 234-237, doi: 10.1109/ISCID52796.2021.00061. discloses building a sentiment dictionary and evaluating brands, but it is after the applicant’s priority date.
Jaroch (US 10,691,770): discloses identifying an emotion identifier from a message using an emotion identifier table is provided. The method includes separating emotion identifier from the message, splitting a portion into multiple tokens delimited by a space or a punctuation mark, and determining a score for the message based on an emotion score in the emotion identifier table, and on at least one of the multiple tokens.
Pradhan et al. (US 8,234,263): discloses assigning multiple taxonomies of nouns and aggregating nouns into a composite set of taxonomic nouns, and a dynamic classification dictionary is built by storing the composite set of taxonomic nouns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Netzloff whose telephone number is (571)270-3109 and fax number is (571) 270-4109 and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688